Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-13, 15-21 and 23-30 are pending in this application.
Election/Restrictions
Applicant’s election with traverse of Group I drawn to compounds of formula (1) according to Table 1 (Compounds I-VI) wherein A = phenylene group, naphthylene group,….a coronenylene and a single disclosed species of Compound (I) of Table 1 (see below) in the reply filed on 08/17/2022 is acknowledged.

  
    PNG
    media_image1.png
    92
    145
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    88
    387
    media_image2.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected Group I and stopped when a prior art was found.  
The traversal is on the ground(s) that the “Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making assertion of a lack of unity”.  Applicants have also cited 37 C.F.R. 1.475(a) and strongly argue that there is unity of invention between Group I –VII. The examiner disagrees with applicants’ arguments.  The special technical feature of Groups I-VII are different one from the other.  See the remarks made in the Restriction Requirement.  If the elected Group I is found allowable, the method of making the compounds of Group I, and Groups VI-VII would be rejoined. 
Furthermore coexamination of each of the additional groups would require search of subclasses unnecessary for the examination of the elected claims.  Therefore, coexamination of each of these additional inventions would require a serious additional burden of search. 
	The requirement is still deemed proper and is therefore made FINAL.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. Applicants have to amend the claims according to Group I.   
  
    PNG
    media_image3.png
    94
    146
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    293
    357
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    455
    629
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    238
    693
    media_image6.png
    Greyscale

Applicants have to amend the claims according to the elected invention of Group I shown above. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itabashi et al. JP 2018-20976 A.  Cited reference discloses a prior art compound that is the same as applicants (see page 26, compound M1-4). The prior art compound is the same as applicants when R1 = formyl; R2 = H and NAr2 = NPh2.

    PNG
    media_image7.png
    256
    622
    media_image7.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper. Note that applicant’s invention still broad.  It is recommended that applicants review their invention and amend the claims according to the elected invention.  

	Objection
6.	Claims 5 and 30 are objected to as being dependent upon a rejected base claim. 
					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



September 1, 2022